Exhibit 10.2

 

CH2M Hill Companies, Ltd.
Amended and Restated Short Term Incentive Plan

 

ARTICLE I
INTRODUCTION

 

1.1          Establishment.  CH2M HILL Companies, Ltd., a Delaware corporation,
hereby amends and restates the CH2M HILL Companies, Ltd. Short Term Incentive
Plan effective January 1, 2012 to award incentive compensation to eligible
Participants. This Plan amends, restates, and supersedes the Short Term
Incentive Plan dated January 1, 2000.

 

1.2          Purposes.  The purposes of the Plan are to:

 

·                  Reward a limited group of executives and senior leaders for
the creation of value in the organization through the achievement of financial
and/or strategic goals, and

 

·                  Provide financial incentives to Plan Participants to
incentivize their contribution to the annual financial performance of the
Company, thereby increasing shareholder value.

 

ARTICLE II
DEFINITIONS

 

2.1          Affiliated Company means any corporation, limited liability
company, partnership or other business entity or division or department of an
entity, having employees to whom the Plan Sponsor has extended (with the
acceptance of such entity), and, if such ownership level is less than 50%, for
legitimate business reasons, the benefits of this Plan, or any successor
entities of such an entity, and in which the Plan Sponsor owns directly or
indirectly at least 20% of the entity.

 

2.2          Award means a grant of Stock Instruments and/or cash under the
Plan.

 

2.3          Board means the Board of Directors of the Company.

 

2.4          CEO means Chief Executive Officer of CH2M HILL Companies, Ltd.

 

2.5          Code means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.6          Committee means a committee established under Article V of the
Plan.

 

2.7          Company means the Plan Sponsor.

 

2.8          Competitor means any engineering, program management, or
construction company engaged in any activities or business similar in material
respects to CH2M HILL business and/or listed among the top 25 companies on any
ENR (Engineering News Record) list of top industry leaders (for the year in
question), where the Company is listed in the top 25 companies on the list.

 

--------------------------------------------------------------------------------


 

2.9          “Disability” means a disability of the Employee pursuant to which
the Employee is entitled to disability benefits from the long term disability
program of the Company or an Affiliated Company.

 

2.10        Employee means an individual who is employed by the Company or an
Affiliated Company.

 

2.11        Effective Date means the effective date of the Plan, which is
January 1, 2012.

 

2.12        Participant means an Employee designated to be eligible to receive
an Award under the Plan as provided in Article III.

 

2.13        Performance-Based Compensation means compensation under an Award
that is intended to satisfy the requirements of Section 162(m) of the Code for
“qualified performance-based compensation” paid to a participant who is deemed a
“covered employee” within the meaning of Code § 162(m)(3).  Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for “qualified performance-based compensation”
under Code § 162(m) does not constitute performance-based compensation for other
purposes, including for purposes of Code Section 409A.

 

2.14        Plan means the CH2M HILL Companies, Ltd. Short Term Incentive Plan.

 

2.15        Plan Sponsor means CH2M HILL Companies, Ltd, a Delaware corporation.

 

2.16        Program means each one-year short term incentive cycle.

 

2.17        Program Period means a period beginning on January 1st of the
Program year and completing 12 months thereafter (ex. January 1, 2012 through
December 31, 2012).

 

2.18        Retirement” means the termination of employment or significant
reduction in hours by the Participant on or after age 55, other than an
involuntary termination for cause, if the sum of the Participant’s age and years
of service equals 65 or more and, in all cases, that constitutes a “separation
from service” within the meaning of Code § 409A. Prior to January 1, 2011,
Retirement means the termination of employment or significant reduction in hours
by the Participant on or after age 55 that constitutes a “separation from
service” within the meaning of Code § 409A.

 

2.19        Stock Instruments means Company stock or stock equivalents granted
under the Plan.

 

2.20        Target Award means the target award amount established under the
Plan for each Participant.

 

ARTICLE III
PARTICIPATION

 

The Committee, in its sole discretion, shall designate the Employees who may
participate in the Plan for any Program Period from among the Employees of the
Company or an Affiliated Company. Participation in the Plan will be on a Program
Period by Program Period basis, and

 

2

--------------------------------------------------------------------------------


 

participation in a Program Period will not, in and of itself, entitle an
Employee to participate in any other Program Period.

 

ARTICLE IV
SHORT TERM INCENTIVE AWARDS

 

4.1          Target Awards and Performance Goals.  Within 90 days of the
beginning of each Program Period, as required by the Code, the Committee in its
sole discretion shall establish the Target Award for each Participant, the
performance goals for the Program Period, if applicable, the performance
required to achieve a payout at target (100% of target), if applicable, as well
as the minimum and maximum payouts. Performance goals for a Participant who is a
“covered employee” within the meaning of Code § 162(m)(3) that are intended to
be Performance-Based Compensation must be approved by Company shareholders in
accordance with the procedures set forth in Section 162(m) of the Code.

 

4.2          Award Determination Process.  The Board establishes the bonus pool
for the Awards to Participants at the beginning of the applicable Program
Period. The actual payout value of the Award will be the Target Award adjusted
up or down according to enterprise/business unit performance, and/or individual
performance. Not all eligible Participants will receive an Award. All
determinations made related to attainment of performance goals shall be final
and binding on all Participants. Award provisions shall not be modified or
amended if the modification or amendment would cause compensation payable
pursuant to such Award to fail to constitute qualified performance-based
compensation under Code § 162(m).

 

4.3          Minimum and Maximum Award Payouts.  The minimum Award payout for
any Program Period shall be $0. The maximum Award payout for each Participant
for any Program Period,  shall generally not exceed 200% (2 times) of the Target
Award as determined by the Committee, but will be within the discretion of the
Committee to determine subject to section 4.4 with respect to compliance with
the requirements of Code § 162(m). Notwithstanding the above, the maximum award
payout for each Participant for any Program Period shall not exceed $10,000,000
for that Program Period and may be adjusted to a lesser amount at the discretion
of the Committee.

 

4.4          Code § 162(m) Compliance.  The Company intends that the Awards to
Participants who are deemed “covered employees” within the meaning of Code §
162(m)(3) will satisfy the performance-based compensation requirements of Code
§ 162(m) so that the Company may deduct any compensation paid under the Plan for
federal income tax purposes without limitation.  If any provision of this Plan
or any Award would otherwise conflict with such intent, that provision, to the
extent possible, shall be interpreted and deemed amended so as to avoid such
conflict.

 

4.5          Payouts of Short Term Incentive Awards.  The payout of Awards will
be made as soon as practicable after the end of the Program Period when Award
payout amounts have been determined and generally within ninety days after the
end of the Program Period, but no later than the end of the calendar year
following the end of the Program Period. Except as provided in

 

3

--------------------------------------------------------------------------------


 

Article VI, a Participant must be employed by the Company or an Affiliated
Company on the last day of the Program Period and on the Award payout date to be
eligible for a payout; provided, however, that if a Participant ceases to be
employed after the Program Period ends but prior to the payout date due to
death, Disability, or Retirement, such Participant remains eligible for a
payout. Payments can be made in the form of 100% cash, 100% Stock Instruments,
or any combination thereof as determined by the Committee. To the extent an
Award payout results in a Participant exceeding any ownership limits under the
Company’s Articles of Incorporation and/or Bylaws, the Award shall be paid out
in cash.

 

4.6          Non-Transferability of Awards.  No Award shall be assignable or
transferable.

 

4.7          Restrictions on Transfers of Instruments.  All Stock Instruments
transferred to a Participant in accordance with the Plan will be subject to the
terms, conditions, and restrictions on Company Stock set forth in the Company’s
Articles of Incorporation and Bylaws, as amended from time to time, including:
(i) restrictions that grant the Company the right to repurchase shares upon
termination of the shareholder’s affiliation with the Company; (ii) restrictions
that grant the Company a right of first refusal if the shareholder wishes to
sell shares other than in the Internal Market; and (iii) restrictions that
require the approval of the Company for any other sale of shares.

 

4.8          Withholding Requirement.  All Awards are subject to withholding of
all taxes, government mandated social benefit contributions, or other payments
required to be withheld which are applicable to the Participants. If Company
stock is awarded, a Participant will receive shares net of his or her tax
withholding obligation if not enough cash is awarded to cover taxes.

 

ARTICLE V
PLAN ADMINISTRATION

 

5.1          Committee.  The Plan shall be administered by the Compensation
Committee appointed by and serving at the pleasure of the Board.  The
composition of the Committee shall consist of those members as described in the
Charter of the Committee, as may be amended from time to time (the “Charter”).

 

5.2          Committee Meetings and Actions.  The Committee shall hold meetings
and have the authority to take such action as determined in the Charter.

 

5.3          Powers of Committee.  The Committee shall, in its sole discretion,
select the Participants from among the Employees,  select the performance goals
for each Program Period, establish Target Awards for Participants for each
Program Period, determine the time at which Awards are to be paid, determine
actual performance against the established performance goals for purposes of
Award payout calculations, and establish such other terms under the Plan as the
Committee may deem necessary or desirable and consistent with the terms of the
Plan. The Committee shall have the full and exclusive right to grant and
determine terms and conditions of all Awards granted under the Plan. The
Committee shall determine the form of notice that shall evidence the particular
provisions, terms, and conditions. The Committee may from time to time adopt
such rules and regulations for carrying out the purposes of the Plan, as it may
deem proper and in the best interests of the Company.

 

4

--------------------------------------------------------------------------------


 

The Committee may from time to time delegate its responsibilities as it
determines is necessary, in its sole discretion.  The Committee may correct any
defect, supply any omission, and reconcile any inconsistency in the Plan.  No
member of the Committee shall be liable for any action or determination made in
good faith.  The determinations, interpretations and other actions of the
Committee pursuant to the provisions of the Plan shall be binding and conclusive
for all purposes and on all persons.  The Committee has delegated to the
executive leadership team (currently referred to as the Joint Council) the
ability to select those Employees (other than the members of the executive
leadership team and/or Section 16 officers under the securities laws) who shall
participate in the Plan from time to time and establish the eligibility criteria
and Target Awards for Participants. The executive leadership team also compares
actual performance during the Program Period to the performance goals for the
Program Period and determines the actual Award payout to Participants (other
than Section 16 officers) as described in Section 4.2. The Committee shall
approve participation and Target Awards for the executive leadership team and/or
Section 16 officers under the securities laws. Day to day administration of the
Plan shall be performed by employees of the Company.

 

5.4          Interpretation of Plan.  The determination of the Committee as to
any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
persons, including the Company, its shareholders, and all persons having any
interest in Stock Instruments which may be or have been granted pursuant to the
Plan.

 

5.5          Limitation of Liability and Indemnification.

 

a.                                      No member of the Committee shall be
liable for any action or determination made in good faith.

 

b.                                      Each person who is or shall have been a
member of the Committee or of the Board shall be indemnified and held harmless
by the Plan Sponsor against and from any loss, cost, liability or expense that
may be imposed upon or reasonably incurred in connection with or resulting from
any claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company’s approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person’s own behalf.

 

ARTICLE VI
TERMINATION OF AFFILIATION

 

7.1          Retirement.  If a Participant qualifies for Retirement after the
end of the Program Period but prior to the payout date, and provided the
Participant does not, subsequent to such Retirement, affiliate with a Competitor
(directly or indirectly as an employee, consultant, director, officer, or
shareholder of more than 5% of equity), the Participant shall remain eligible
for a payout.

 

5

--------------------------------------------------------------------------------


 

7.2          Death.  If a Participant dies after the end of Program Period but
prior to the payout date, the Participant shall remain eligible for a payout,
and any payout will be made to the personal representative of the Participant’s
estate or the designated beneficiary or other person or persons who shall have
acquired entitlement to earned benefits under the Plan by bequest or inheritance
as provided in Section 4.5 of the Plan.

 

7.3          Disability.  Upon the Participant’s separation from service, within
the meaning of Code § 409A, from the Company or an Affiliated Company by reason
of Disability after the end of the Program Period but prior to the payout date,
the Participant shall remain eligible for a payout, and any payout will be made
to the Participant as provided in Section 4.5 of the Plan.

 

7.4          Other Termination.  Upon the Participant’s voluntary or involuntary
separation from service, within the meaning of Code § 409A, from the Company or
an Affiliated Company (except as otherwise provided in Article VI or in sections
7.1, 7.2 and 7.3), all rights a Participant has to any outstanding and not yet
paid Award shall terminate.

 

ARTICLE VII
REQUIREMENTS OF LAW

 

8.1          Requirements of Law.  All Awards pursuant to the Plan shall be
subject to all applicable laws, rules and regulations.

 

8.2          Governing Law.  The Plan and all agreements under the Plan shall be
construed in accordance with and governed by the laws of the State of Delaware,
United States of America.

 

 ARTICLE VIII
AMENDMENT, MODIFICATION AND TERMINATION

 

The Board may amend or modify any provision of the Plan at any time.  The Board
may suspend the granting of Awards under the Plan or terminate the Plan at any
time.

 

The Board may determine that any Awards granted under the Plan shall be subject
to additional and/or modified terms and conditions, and the terms of the Award
shall be adjusted accordingly, as may be necessary to comply with or take
account of any securities, exchange control, or taxation laws, regulations or
practice of any territory which may have application to the relevant
Participant.

 

ARTICLE IX
MISCELLANEOUS

 

10.1        Gender and Number.  Except when otherwise indicated by the context,
the masculine gender shall also include the feminine gender, and the definition
of any term herein in the singular shall also include the plural.

 

10.2        No Right to Continued Employment.  Nothing contained in the Plan or
in any Award granted under the Plan shall confer upon any Participant any right
with respect to the continuation of the Participant’s employment by, or
consulting relationship with, the Company or an Affiliated Company, or interfere
in any way with the right of the Company or Affiliated

 

6

--------------------------------------------------------------------------------


 

Companies, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant from the rate in existence at
the time of the grant of an award.  Any Participant who leaves the employment of
the Company or an Affiliated Company shall not be entitled to any compensation
for any loss of any right or any benefit or prospective right or benefit under
this Plan which the Participant might otherwise have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise.

 

7

--------------------------------------------------------------------------------